DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the group" in 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 29, line 2 it is unclear what the applicant means by “is selected and then selected”.  Accordingly, the broadest reasonable interpretation has been applied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24 and 29 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Eberbach et al. (US 2008/0128471A1) (hereafter Eberbach).
With respect to claim 24, Eberbach teaches a method for welding or deforming, or welding and deforming, at least one element from the group electrical conductors and a sheathing surrounding said conductors using a compression chamber (18) that is adjustable at least in height (paragraphs 2 and 45), and that is delimited on opposite sides by a section of a sonotrode (16) as a first delimting surface and by at least one section of a counter electrode (32) as a second delimiting surface (figures), wherein for at least one of the welding and the deforming, the counter electrode and the sonotrode are displaced relative to one another while at the same time, pressurizing the at least one element, and exiting the sonotrode (figures; and paragraphs 5-10 and 43-48), wherein the counter electrode has at least two working surfaces which are formed by sections of the counter electrode having different geometries, or by sections of the counter electrode that are displaceable relative to one another (figures; and paragraphs 5-10 and 43-48), and wherein the sonotrode is selected from the group of sonotrodes that comprise a working surface as a welding surface, at least two adjoining or adjacent working surfaces having geometrically different welding surfaces, at least one welding surface as a working surface, and a working surface having an embossing or shaping function (figures; and paragraphs 5-10 and 43-48), wherein, in dependency of the electrical conductors 
With respect to claim 29, Eberbach teaches that one of the working surfaces of the counter electrode is selected and then selected and then used for crimping (broadest reasonable interpretation) or cutting (Figures; and paragraphs 43-51). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberbach as applied to claim 24 above, and further in view of Spicer et al. (US 2015/0165673A1) (hereafter Spicer).
With respect to claim 30, Eberbach does not teach that a section of the counter electrode (anvil) is selected and then used for performing a weld test.  However, Spicer teaches that a section of the counter electrode (anvil) is used for performing a weld test (paragraph 25).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the testing of Spicer in the process of Eberbach in order to ensure that the proper force is being applied.


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberbach as applied to claim 24 above, and further in view of Kleespiess et al. (US 2012/0298645A1) (hereafter Kleespiess).
With respect to claim 30, Eberbach does not teach wherein the working surface of the sonotrode having a shaping or embossing function is selected and then used for embossing an indentation into a casing end surrounding conductors, said indentation running transversely and perpendicular to the longitudinal axis of the sonotrode, 
However, Kleespiess teaches wherein the working surface of the sonotrode having a shaping or embossing function is selected and then used for embossing an indentation (44) into a casing end (38) surrounding conductors, said indentation running transversely and perpendicular to the longitudinal axis of the sonotrode (figures; and paragraphs 53-58).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the shaping/embossing function of Kleespiess in the process of Eberbach in order to order to form a locking connection at a cable shoe.

Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. 
The applicant argues that in Eberbach no working surface of two working surfaces of the counter electrode is used depending on the electrical conductors to be welded. There is no adjustability of sections of the counter electrode to assign one of the sections to the welding surface of the sonotrode head. The teaching according to the invention, as presently claimed, is not only new, but is also nonobvious. It is known to divide a working surface of a counter electrode into areas having different geometries. However, all areas are used as a single 
The examiner respectfully disagrees.  It should be noted that the applicant’s argument regarding there being no selection of an area depending on the conductors to be welded is not commensurate in scope with the claims.  In addition, Eberbach is drawn to welding of metal conductors such as stranded wires and is not limited to conductors or a single shape or size.  This is evident in paragraph 46 wherein it is stated that “in order to adjust the compression space 18 according to the cross section of the conductor to be welded”.  Thus, Eberbach clearly teaches welding different conductors and a plurality of different working surfaces.  Consequently, it is the examiner’s position that a selection step is intrinsically made when picking the conductor and the working surface from the different embodiments of Eberbach to achieve the desired bonding operation.  In other words, a desired working surface of the plurality of working surfaces of Eberbach is inherently selected in dependency of the cross section of the electrical conductors to be welded.

Allowable Subject Matter
Claims 25-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735